Case 6:20-cv-02216-CEM-LRH Document 11 Filed 12/11/20 Page 1 of 2 PageID 48




                             UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION

   PATRICIA M. GIBSON,

                           Plaintiff,

   v.                                                          Case No: 6:20-cv-2216-Orl-41LRH

   AMERICAN EXPRESS COMPANY and
   TRANS UNION, LLC,

                           Defendants.


                                                 ORDER
                                   (And Direction to the Clerk of Court)

             This cause came on for consideration without oral argument on the following motion filed

   herein:

             MOTION:       MOTION FOR PERMISSION FOR HANS W. LODGETO
                           APPEAR PRO HAC VICE (Doc. No. 10)

             FILED:        December 11, 2020



             THEREON it is ORDERED that the motion is GRANTED.

             Hans W. Lodge, Esq., may specially appear in this case as counsel for Plaintiff with Janet

   R. Varnell, Esq., serving as local counsel. Attorney Lodge shall immediately begin using the

   CM/ECF docket system and begin filing electronically. Counsel must register for a CM/ECF login

   and password through the website at www.flmd.uscourts.gov under “CM/ECF.” Once registered

   for CM/ECF and added as counsel of record in the case, counsel will receive the Notification of

   Electronic Filing [NEF] on all documents filed.
Case 6:20-cv-02216-CEM-LRH Document 11 Filed 12/11/20 Page 2 of 2 PageID 49




          The Clerk of Court is directed to mail a copy of this Order to Attorney Lodge. Thereafter,

   the Clerk of Court shall not mail copies of documents filed in this case as counsel of record will

   receive such documents electronically through CM/ECF.

          DONE and ORDERED in Orlando, Florida on December 11, 2020.




   Copies furnished to:

   Counsel of Record
   Unrepresented Parties




                                                  -2-
